Citation Nr: 1640058	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  13-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1989 to May 1992. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida, which denied the benefit sought on appeal. 

On his May 2013 substantive appeal, the Veteran indicated his desire to testify before a member of the Board during a hearing held via videoconference capabilities.  He was scheduled for such a hearing in August 2016, but he failed to report.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a compensable evaluation for a bilateral hearing loss disability.  He contends that his hearing loss disability is more severe than reflected by the current assigned noncompensable evaluation.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

The record shows that the Veteran's bilateral hearing loss disability was last evaluated by VA in July 2011, which is over five years ago.  A review of subsequent VA treatment records shows that the Veteran indicated that his hearing loss disability has worsened and he requested for his hearing impairment to be reevaluated.  See June 2013 VA audiology treatment record.  Given the medical evidence suggesting his disability has worsened, the Veteran should be afforded a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Update the claims folder with any outstanding records of pertinent VA treatment records, to include those dated from March 2013 to the present. 

2.  Thereafter, schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss disability.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the disability, to include the impact of his hearing on his employability.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, an explanation regarding why valid and reliable audiometric data could not be obtained.

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and provided an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




